Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.

Drawings
The “FIG 3” is objected to because it contains 2 figures. But it can be corrected by drawing a box around both figures as done for “FIG 5F.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  “A computer readable non-transitory storage medium comprising instructions by a processor to:” should have been “A computer readable non-transitory storage medium comprising instructions executed by a processor to:” [emphasis added].  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isbjornssund et al (WO 2015/0225721; hereinafter Isbjornssund).

As per claim 1, Isbjornssund discloses a computing system, comprising: 

a processor [page 24, lines 1-7; one or more processors] to: 

generate a user interface to receive user input related to multiple divisions of 3D print parts and a relative order between the divisions [abstract; Fig. 1-8; page 13, lines 4-12, 20-27; page 21, lines 10-17; page 24, lines 5-11; a user interface], 

wherein the user interface allows user input for each division related to a part type and number of parts for the division [abstract; Fig. 1-8; page 14, lines 1-12; organizing one or more 3D files onto a virtual representation of a 3D printing build tray/build envelope of a 3D printer] and 

wherein the user interface allows the same part type to be selected for multiple divisions [abstract; Fig. 1-8; page 14, lines 1-12; page 20, lines 12-25]; 

determine part placement information for the parts in the divisions in a 3D print build area based on user input to the user interface [abstract; Fig. 1-8; page 14, lines 1-12; page 20, lines 12-25; gizmos do not overlap]; 

display information related to the determined placement information and a print metric associated with the determined placement information [abstract; Fig. 1-8; page 13, lines 20-27; page 14, lines 13-16; page 21, lines 5-20; page 25, lines 5-17; “a display”; “operator can look”; “the virtual 3D printer build tray may be displayed”; “the operator can view the positioning”]; and 

translate the determined part placement information into 3D printer instructions [abstract; Fig. 1-8; page 13, lines 1-3; page 14, lines 21-24; page 22, lines 9-23; G-codes].


As per claim 4, Isbjornssund discloses a method, comprising: 

generating a user interface to allow a user to create multiple divisions of parts to be 3D printed [abstract; Fig. 1-8; page 13, lines 4-12, 20-27; page 21, lines 10-17; page 24, lines 5-11; a user interface], 

wherein each division is associated with a part type and number of parts to be 3D printed [abstract; Fig. 1-8; page 14, lines 1-12; organizing one or more 3D files onto a virtual representation of a 3D printing build tray/build envelope of a 3D printer] and 16WO 2019/143352PCT/US2018/014463 
wherein the user interface allows the part type of multiple divisions to be non-exclusive [abstract; Fig. 1-8; page 14, lines 1-12; page 20, lines 12-25]; 

causing the user interface to allow a user to select a relative order for the divisions [abstract; Fig. 1-8; page 14, lines 1-12; page 24, lines 19-27]; 

[abstract; Fig. 1-8; page 14, lines 1-12; page 25, lines 5-17; a user can organize one or more printing parts or objects]; 

displaying information related to the determined placement information and print metrics associated with the determined placement information [abstract; Fig. 1-8; page 13, lines 20-27; page 14, lines 1-16; page 20, lines 12-25; page 21, lines 5-20; displaying all kinds of information]; and 

transmitting instructions related to the placement to a 3D printer [abstract; Fig. 1-8; page 13, lines 1-3; page 14, lines 21-24; page 22, lines 9-23; G-codes].


As per claim 12, Isbjornssund discloses a computer readable non-transitory storage medium comprising instructions by a processor [abstract; Fig. 1-8; page 23, line 24 – page 24, line 7] to: 

access information related to a first set of 3D print parts to be printed and a relative order of the first set compared to a second set of 3D print parts to be printed [abstract; Fig. 1-8; page 13, lines 15-27; receiving a 3D file or files]; 

[abstract; Fig. 1-8; page 14, lines 1-12; organizing parts on the virtual build tray], 

wherein the first set of parts is positioned in a manner based on a print metric [abstract; Fig. 1-8; page 13, lines 20-27; page 14, lines 1-16; page 21, lines 5-20; the user can adjust the positioning of the gizmos to optimize the build tray according to a print metric of a printing part or object], and 

wherein the second set of parts is positioned in remaining space after the positioning of the first set of parts based on the print metric [abstract; Fig. 1-8; page 14, lines 1-12; page 25, lines 5-17; adding more models to the same build tray]; and 

translate the position information into 3D printer instructions [abstract; Fig. 1-8; page 13, lines 1-3; page 14, lines 21-24; page 22, lines 9-23; G-codes].


As per claim 2, Isbjornssund discloses wherein the computing system further comprises: a storage to store 3D print process information, wherein determining the part placement information comprises determining the part placement information based on the 3D print process information [abstract; Fig. 1-8; page 7, line 4 – page 8, line 2].


As per claim 3, Isbjornssund discloses wherein the processor is further to determine part placement information for an additional division of parts without changing the determined part [abstract; Fig. 1-8; page 14, lines 1-12; page 25, lines 5-17].

As per claim 5, Isbjornssund discloses wherein displaying information comprises displaying a part differently to indicate that the part does not fit in the 3D printer build area [abstract; Fig. 1-8; page 19, line 26 – page 20, line 1; page 20, line 26 – page 21, line 9].

As per claim 6, Isbjornssund discloses further comprising: determining the number of a part type that can fit in a build layer [abstract; Fig. 1-8; page 14, lines 9-12; page 20, line 26 – page 21, line 9]; and outputting the determined information [abstract; Fig. 1-8; page 14, lines 9-12; page 20, line 26 – page 21, line 9].

As per claim 7, Isbjornssund discloses further comprising displaying a visual indicator of the size of a part relative to the 3D printer build area [abstract; Fig. 1-8; page 19, line 26 – page 20, line 11].

As per claims 8 and 13, Isbjornssund discloses further comprising: positioning the divisions in a second manner based on a different placement method [abstract; Fig. 1-8; page 14, lines 1-12; page 20, line 26 – page 21, line 9]; determining the 3D print time associated with the second manner [abstract; Fig. 1-8; page 14, lines 1-12; page 20, line 26 – page 21, line 9]; and outputting information about the determined 3D print time [abstract; Fig. 1-8; page 14, lines 1-12; page 20, line 26 – page 21, line 9].

As per claim 9, Isbjornssund discloses further comprising 3D printing the multiple divisions of parts according to the transmitted instructions [abstract; Fig. 1-8; page 14, lines 21-24].

As per claims 10 and 15, Isbjornssund discloses further comprising splitting a division into two divisions of the same part type [abstract; Fig. 1-8; page 20, lines 3-10].

As per claim 11, Isbjornssund discloses further comprising updating the placement information based on user feedback [abstract; Fig. 1-8; page 14, lines 1-12].

As per claim 14, Isbjornssund discloses further comprising instructions to display information about the determined position information relative to the dimensions of a print area [abstract; Fig. 1-8; page 21, lines 18-20].


Note: US Pub. 2017/0173889 can also be used to reject the current claims as presented in this application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser statement.